F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                           DEC 23 2002
                             FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                Clerk

    CALVIN DEAN PETERS,

                  Petitioner-Appellant,

    v.                                                    No. 02-2013
                                                (D.C. No. CIV-01-114-MV/RLP)
    ATTORNEY GENERAL FOR THE                               (D. N.M.)
    STATE OF NEW MEXICO; TIM
    LEMASTER, Warden, New Mexico
    State Penitentiary,

                  Respondents-Appellees.


                              ORDER AND JUDGMENT          *




Before SEYMOUR , EBEL , and O’BRIEN , Circuit Judges.
.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination

of this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Petitioner-appellant Calvin Dean Peters appeals from the district court’s

order dismissing his 28 U.S.C. § 2254 habeas corpus petition and denying his

requests for appointment of counsel and request for continuance. The district

court dismissed the petition because it concluded that Peters had failed to file

within the one-year statute of limitations.     See 28 U.S.C. § 2244(d).

       Peters seeks a certificate of appealability (COA) to appeal from the order of

dismissal. See id. § 2253(c)(1)(A). In order to receive a COA on a procedural

issue, he must show both “that jurists of reason would find it debatable whether

the petition states a valid claim of the denial of a constitutional right and that

jurists of reason would find it debatable whether the district court was correct in

its procedural ruling.”   Slack v. McDaniel , 529 U.S. 473, 484 (2000). Peters has

filed an extensive array of materials in support of his request for COA. He seeks

to raise the following issues concerning the district court’s procedural rulings:

(1) the district court’s failure to appoint counsel for him deprived him of the

opportunity to adequately brief the issues raised in his petition; (2) he should have

received an evidentiary hearing; (3) the district court should have granted his

request for continuance; (4) the “mailbox rule” applies, making his petition

timely; (5) the state waived the opportunity to argue the untimeliness of his

petition; (6) he did not receive an adequate notice and opportunity to be heard

before the district court dismissed his petition; (7) the time limit should have been


                                              -2-
equitably tolled; (8) the New Mexico state prison law library was inadequate to

allow him to fully investigate and present his claims and/or he was denied access

to legal materials; (9) his claims are timely under the “discovery rule” of

28 U.S.C. § 2244(d)(1)(D); and (10) his petition for certiorari to the New Mexico

Supreme Court was timely. In addition, he raises a number of issues pertaining to

whether his underlying petition states a claim for the violation of a constitutional

right.

         Upon careful consideration of the material submitted by Peters, the record

on appeal and the applicable law under the above-referenced standards, we have

determined that Peters is not entitled to a COA. We therefore DENY COA and

DISMISS this appeal. Peters’ motion for appointment of counsel on appeal is

DENIED.



                                                     Entered for the Court



                                                     Terrence L. O’Brien
                                                     Circuit Judge




                                          -3-